F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                         AUG 19 1999
                                   TENTH CIRCUIT
                                                                     PATRICK FISHER
                                                                              Clerk

 JOHN DONALD CASKEY,

          Petitioner-Appellant,
 v.
                                                       No. 98-8097
 GARY STARBUCK, in his official
                                                 (D.C. No. 96-CV-1024-D)
 capacity as Wyoming Department of
                                                        (D. Wyo.)
 Corrections Honor Farm
 Superintendent; and WYOMING
 ATTORNEY GENERAL,

          Respondents-Appellees.


                            ORDER AND JUDGMENT *


Before BRORBY, EBEL and LUCERO, Circuit Judges.


      In February 1994, petitioner-appellant John Donald Caskey pled guilty to

taking indecent liberties with a child, in violation of Wyo. Stat. § 14-3-105. In

May 1996, Caskey filed a petition for writ of habeas corpus under 28 U.S.C.



      *
        After examining appellant’s brief and the appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R.
34.1(G). The case is therefore ordered submitted without oral argument. This
Order and Judgment is not binding precedent, except under the doctrines of law of
the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be
cited under the terms and conditions of 10th Cir. R. 36.3.
§ 2254, claiming ineffective assistance of counsel, involuntary plea, and

insufficient evidence. The magistrate judge recommended that the petition be

dismissed for failure to exhaust state remedies. After consideration of Caskey’s

objections, the district court adopted the magistrate’s report and recommendation,

denied habeas relief, dismissed the petition without prejudice, and denied

Caskey’s motion for a certificate of appealability. We exercise jurisdiction under

28 U.S.C. § 1291 and affirm.

      We review the district court's factual findings for clear error and its legal

conclusions de novo. Matthews v. Price, 83 F.3d 328, 331 (10th Cir. 1996).

      Caskey filed a petition for writ of habeas corpus in the Wyoming Supreme

Court alleging essentially the same constitutional claims he raises in his federal

petition under § 2254. That former petition was dismissed, however, because

habeas corpus relief in Wyoming is limited to claims of jurisdictional defect,

which Caskey did not assert. The proper avenue for Caskey’s constitutional

claims is Wyoming’s post-conviction relief process under Wyo. Stat. § 7-14-101.

Caskey has yet to avail himself of this procedure. Thus, the federal issues

presented in his § 2254 petition have not been properly presented to the state

court. Because Caskey has failed to exhaust his state remedies, the district court

properly denied habeas relief.




                                         -2-
      Caskey has not made a “substantial showing of the denial of a

constitutional right,” as required under 28 U.S.C. § 2253(c). We therefore DENY

Caskey’s request for a certificate of appealability, DENY his motions for leave to

proceed on appeal in forma pauperis and for appointment of counsel, and

DISMISS the appeal. The court’s show cause order of November 13, 1998 is

DISCHARGED.

      The mandate shall issue forthwith.

                                      ENTERED FOR THE COURT



                                      David M. Ebel
                                      Circuit Judge




                                        -3-